EXHIBIT 10.4

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of October 6, 2017 between CORPORATE CAPITAL TRUST,
INC. (the “Borrower”), the Lenders executing this Agreement on the signature
pages hereto and JPMORGAN CHASE BANK, N.A., in its capacity as Administrative
Agent (the “Administrative Agent”) under the Credit Agreement referred to below.

The Borrower, the Lenders party thereto, and the Administrative Agent are
parties to an Amended and Restated Senior Secured Revolving Credit Agreement
dated as of April 15, 2016 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”).

The Borrower and the Lenders party hereto wish now to amend the Credit Agreement
in certain respects, and accordingly, the parties hereto hereby agree as
follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:

2.01. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

2.02. New Definitions. Section 1.01 of the Credit Agreement shall be amended by
adding in appropriate alphabetical order the following definition:

“Tender Offer” means the all-cash tender offer by the Borrower for its shares of
common stock that is proposed to be commenced in connection with the initial
listing of the Borrower’s shares of common stock on the New York Stock Exchange
LLC (or other national securities exchange registered under Section 6 of the
Exchange Act of 1934, as amended), which shall be for an amount not to exceed
$275,000,000.

2.03. Amended and Restated Definitions. Section 1.01 of the Credit Agreement
shall be amended by amending and restating the following definitions in their
entirety as follows:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or a Designated
Subsidiary in the ordinary course of business. For the avoidance of doubt, in
respect of the Borrower, the term “Affiliate” shall include KKR Credit Advisors
(US) LLC and its Affiliates.



--------------------------------------------------------------------------------

“Affiliate Agreements” means any investment advisory agreement and/or
administrative services agreement approved by the Borrower’s shareholders
between the Borrower or any of its Subsidiaries, on the one hand, and any of
their Affiliates, on the other hand.

2.04. Section 3.11. Section 3.11(d) of the Credit Agreement shall be amended and
restated in its entirety as follows:

“(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock (provided that the
Borrower may use proceeds of the Loans to purchase its common stock in
connection with the Tender Offer).”

2.05. Section 5.09. Section 5.09 of the Credit Agreement shall be amended and
restated in its entirety as follows:

“SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
for general corporate purposes of the Borrower in the ordinary course of
business, including purchasing shares of common stock of the Borrower in
connection with the Tender Offer and making other distributions not prohibited
by the Loan Documents and the acquisition and funding (either directly or
through one or more wholly-owned Subsidiary Guarantors) of Portfolio
Investments; provided that neither the Administrative Agent nor any Lender shall
have any responsibility as to the use of any of such proceeds. No part of the
proceeds of any Loan will be used in violation of applicable law or, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock (provided that the Borrower may use proceeds
of the Loans to purchase its common stock in connection with the Tender Offer).
Other than in connection with the Tender Offer, Margin Stock shall be purchased
by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.”

2.05. Section 6.03. Section 6.03 of the Credit Agreement shall be amended by
(a) deleting the word “and” at the end of clause (g), (b) adding the word “and”
to the end of clause (h), and (c) adding a new clause (i) to the end of
Section 6.03 of the Credit Agreement as follows:

“(i) the Borrower may deposit and use cash to purchase shares of common stock of
the Borrower in connection with the Tender Offer.”



--------------------------------------------------------------------------------

2.06. Section 6.05. Section 6.05 of the Credit Agreement shall be amended by
(a) deleting the word “and” at the end of clause (d), (b) adding the word “and”
to the end of clause (e), and (c) adding a new clause (f) to the end of
Section 6.05 of the Credit Agreement as follows:

“(f) Restricted Payments in connection with the Tender Offer, so long as no
Event of Default has occurred and is continuing and the Borrower is in
compliance on a pro forma basis with (i) Section 6.07(a) as of the last day of
the Borrower’s most recent fiscal quarter for which financial statements have
been delivered to the Administrative Agent and (ii) Section 6.07(b) after giving
effect to such Restricted Payments.”

2.07. Section 6.07. Section 6.07(a) of the Credit Agreement shall be amended and
restated in its entirety as follows:

“(a) Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 40% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) the sum of (1) 65% of the
difference of (x) the Shareholders’ Equity as at the Restatement Effective Date
less (y) any amounts paid by the Borrower to purchase its shares of common stock
in connection with the Tender Offer, plus (2) 37.5% of the net proceeds of the
sale of Equity Interests by the Borrower and its Subsidiaries after the
Restatement Effective Date.”

2.08. Article VII. Clause (o) of Article VII of the Credit Agreement shall be
amended and restated in its entirety as follows:

“(o) KKR Credit Advisors (US) LLC (so long as it is a Subsidiary of KKR & Co.
L.P.) or any Subsidiary of KKR & Co. L.P. that is organized under the laws of a
jurisdiction located in the United States of America and in the business of
managing or advising clients shall be neither the investment advisor nor
investment sub-advisor for the Borrower;”

Section 3. Representations and Warranties. As of the date hereof, the Borrower
represents and warrants to the Lenders and the Administrative Agent, that this
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective upon satisfaction of the following conditions:

(a) Execution. The Administrative Agent shall have received counterparts of this
Agreement executed by the Borrower and the Required Lenders.



--------------------------------------------------------------------------------

(b) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate, dated the date hereof and signed by the President, a Vice
President or a Financial Officer of the Borrower confirming that the
representations and warranties of the Borrower set forth in the Credit Agreement
and in the other Loan Documents shall be true and correct in all material
respects (unless the relevant representation and warranty already contains a
materiality qualifier or, in the case of the representations and warranties in
Sections 3.01 (first sentence with respect to the Obligors), 3.02, 3.04, 3.11
and 3.15 of the Credit Agreement and in Sections 2.01, 2.02 and 2.04 through
2.08 of the Guarantee and Security Agreement, in each such case, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, or, as to any such representation or warranty that refers to
a specific date, as of such specific date.

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page to this Agreement by electronic transmission shall be effective
as delivery of a manually executed counterpart hereof. This Agreement shall be
construed in accordance with and governed by the law of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

CORPORATE CAPITAL TRUST, INC., as Borrower By:   /s/ Chirag J. Bhavsar   Name:
Chirag Bhavsar   Title:   Chief Financial Officer JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender By:   /s/ Michael Kusner   Name: Michael
Kusner   Title:   Vice President - J.P. Morgan

CCF AMENDMENT NO. 1